 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 FEDERAL NATIONAL MORTGAGE                                 Case No.: 2:16-cv-02957-APG-DJA
    ASSOCIATION,
 4                                                          Order Granting Motion to Lift Stay
             Plaintiff
 5                                                                       [ECF No. 21]
    v.
 6
    DESERT CRYSTAL DRIVE
 7 HOMEOWNERS ASSOCIATION, INC. et
    al.,
 8
             Defendants
 9
            IT IS ORDERED that the motion to lift stay (ECF No. 21) is GRANTED. The stay in
10
   this case is lifted for all purposes. Within 60 days of the date of this order, the parties shall
11
   meet and confer as defined by Local Rule IA 1-3(f) regarding (1) a proposed scheduling order,
12
   (2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case
13
   in light of recent decisions from the Supreme Court of Nevada, and (4) the issues the parties
14
   intend to raise in any dispositive motion the parties anticipate filing within the next 90 days. If
15
   discovery closed before the stay was entered, the court will not reopen discovery absent
16
   extraordinary circumstances. A client representative must attend the meet and confer, either
17
   in person or by telephone.
18
            Within ten days after the meet-and-confer, the parties shall file a proposed scheduling
19
   order. Any dispositive motion filed within the next 90 days must contain a declaration by the
20
   movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good
21
   faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).
22
            DATED this 19th day of August, 2019.
23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
